*471¶25 (dissenting) — I disagree that the evidence was insufficient for conviction. Under State v. Green, 94 Wn.2d 216, 221, 616 P.2d 628 (1980), we must view the evidence most favorably for the State.
Brown, J.
¶26 The unchallenged findings show a pickup truck was parked at a Benton County residence being lawfully searched by Benton County officers. Officers detected an “overwhelming smell of ammonia” coming from the truck. Clerk’s Papers (CP) at 15. One officer saw numerous, plainly visible items on the cab’s floorboard described as “indicators of the manufacture of narcotics.” Id. David Enlow’s “State Inmate identification card was located in the pocket of a shirt in the pickup’s cab.” CP at 16. Officers “located [Mr. Enlow] hiding under a blanket in the canopy portion of the pickup truck.” Id. He was lying on top of property identified as components of a methamphetamine manufacturing lab. “Officers located [Mr. Enlow’s] Washington State identification card under various items of property in the canopy portion of the pickup truck.” Id. Mr. Enlow told a detective “that the truck did not belong to him and that he had just hid in it.” Id.
¶27 The residence owner asked a detective “what he should do with ‘David’s’ pickup” while “pointing to the pickup truck.” CP at 18. Mr. Enlow’s fingerprints were on certain manufacturing items found in the truck bed, a one pint jar with untested residue, a one quart jar, and a salad dressing jar. Other jars and containers containing residue or powder tested positive for methamphetamine. Numerous items listed in findings of fact 14 and 18 showed a methamphetamine manufacturing lab and the items showing methamphetamine. “From the analysis of most of the items submitted,” the court concluded “that most of the analyzed items were involved in, associated with, or made available for the manufacturing of methamphetamine by the liquefied ammonia method.” CP at 21. The court found Mr. Enlow “had knowledge that methamphetamine is a controlled substance.” Id.
*472¶28 Viewed for the State, the evidence shows Mr. Enlow was found hiding under a blanket in a truck canopy literally on top of and surrounded by items used to manufacture methamphetamine. Circumstantial and direct evidence are equally reliable. State v. Delmarter, 94 Wn.2d 634, 638, 618 P.2d 99 (1980). Mr. Enlow fled and hid when he saw the officers. Hiding and flight infer guilt. State v. Gear, 30 Wn. App. 307, 310-11, 633 P.2d 930 (1981); State v. Price, 126 Wn. App. 617, 645, 109 P.3d 27 (2005). Mr. Enlow said the truck was not his, but the residence owner asked “what he should do with ‘David’s’ pickup” while “pointing to the pickup truck.” CP at 18. A fact finder could infer the residence owner knew Mr. Enlow and infer Mr. Enlow gave the residence owner the impression he owned the truck because he had seen Mr. Enlow possessing it.
¶29 Mr. Enlow’s fingerprints were found on three different manufacturing items in the truck bed; one contained an untested residue. This circumstantially shows he had handled the items and it could be inferred he was involved in using those items in manufacturing. A fact finder could infer the identification card found in a shirt in the cab belonged to Mr. Enlow. Mr. Enlow was found hiding in the back of the truck where his fingerprints and another identification card were located. A fact finder could infer from this direct and circumstantial evidence that Mr. Enlow had occupied both parts of the truck for more time than Mr. Enlow admitted and that he had used the equipment for manufacturing methamphetamine.
¶30 Two of Mr. Enlow’s identification cards were found in the truck: one was in Mr. Enlow’s shirt in the cab and the other was found in the truck bed under the lab equipment. This evidence undermines Mr. Enlow’s explanation that he quickly ran and hid in the truck. A fact finder could infer it was illogical to first occupy the truck cab, and then get out and move into the bed; it would take too much time. Mr. Enlow, a person who “had knowledge that methamphetamine is a controlled substance,” picked a strange place to run and hide, considering the truck reeked of ammonia and *473he could easily see it was packed full of very obvious methamphetamine manufacturing equipment. CP at 21. Mr. Enlow did not contest the wealth of evidence showing the presence of the methamphetamine lab.
¶31 While Mr. Enlow gave some innocent explanations, we are bound to view the evidence most favorably for the State. On this record, I would hold the evidence was sufficient to convict him of manufacturing methamphetamine.
¶32 Accordingly, I respectfully dissent.